 CARNATION COMPANY237Carnation CompanyandSales Drivers and, Helpers,'Local No. 274, International-Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case 28-CA-1460July 26, 1971SUPPLEMENTAL, DECISION ANDORDERBY MEMBERSFANNING, BROWN, ANDKENNEDY 'On September 6, 1968, the National Labor Rela-tionsBoard issued a Decision and Order in the above-entitled proceeding' in which it found that the driverswith whom Respondent executed agreements werestill employees rather than independent contractors,and that the Respondent thus violated Section 8(a)(5)and (1) of the Act ^by inducingthem to` enter intoemployment agreements in derogation of their bar-gaining representative and by modifying the existingcollective-bargaining agreement without complyingwith the requirements of Section 8(d). By so holding,the Board found-it unnecessary to determine whetherRespondent fulfilled its duty to bargain over thequestionof contracting out part of its distributorship-businessif in fact contractual relationships werecreated.The Board also found that Respondentfurther violated Section 8(a)(5) by terminating theemployment of four drivers who would not enter intothe agreements.The Board ordered the Respondent,inter alia,tocease givingeffect to the individual distributorshipagreements,to reactivate the previous collectiveagreement, to bargain, upon request, with the Union,and to offerreinstatement,with backpay, to the fourdischargeesand the other unit employees to whom'theRespondent had offered individual contracts.Respondent petitioned the United States Court ofAppeals for the Ninth Circuit to -review the Board'sOrder. In its opinion, the court differed with theBoard, concluding that the drivers became independ-ent contractors.The court, however, found that "theseconsiderations do not necessarily moot the questionof past violation by Carnation." 2 The court added:We are of the opinion that the Board ought topass upon the refusal-to-bargainissue,but that if itfinds a violation it ought to fashion a remedy withthe understanding that, Carnation and its distribu-tors now occupy a different relationship than thatoccupied when the alleged violation occurred.3With respect to the four drivers whose jobs had beenterminated, the court held that the Board's determina-1 172 NLRB No. 215.2CarnationCompany v. N.L.RB.,429 F.2d 1130, 1135.5 Supra.192 NLRB No. 46tion of these facts should not be disturbed, but "[t]heremedy . . . ought to be re-examined in-light of ourholding that Carnation cannot be compelled todistribute its products through employee drivers."4The Board petitioned' for rehearing, questioningwhether the court's opinion precluded the Board-fromordering restoration of thestatus quo antependingbargaining negotiations should' it, find a violation ofthe duty to bargain had occurred and that restorationwas an appropriate remedy. The -court' entered -aclarifyingorder, stating that "the Board is notprecluded from ordering any, appropriate'remedy, - bylaw, subject, of course to judicial review." 5 The courtadded that "[n]o remedy, whether for the benefit of[the Union] or for individual drivers, however, can besustained unless it is predicated upon a finding thatCarnation unlawfully refused to bargain." 6On- April 22, 1971, the Board remanded this case toa Trial Examiner for a further hearing on the issuesposed by the court remand. Subsequently, the partiesfiledmotions for reconsideration requesting that theBoard decide the matter without a further hearingsince the refusal-to-bargain issue was fully litigated.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act,- as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.-The Boardhasconsidered the motions, the briefs,and the entire record in this case and hereby grantsthe parties'motions and makes the following' find-ings:The record shows that Respondent is part of amultiemployer group that has recognized and' bar-gainedwith the Union concerning its retail andwholesalemilk drivers in,Phoenix, Arizona. Con-cerned with the financial position of its operations;Respondent began in August 1966 to sell its deliveryroutes to the drivers and enter into 'distributoragreements with them.The events- that led up to the distributorshiparrangements show the following: On February 19,1966, a meeting requested by Respondent was heldbetween the Respondent, and the Union at LosAngeles. Representing Respondent at this meetingwas Roland Jones, director of 'industrial relations.Present for the Union was George Sebastian, directorof the Dairy Employees Council of the WesternConference of Teamsters; Vernon Case, secretary-treasurer and business , representative of Local-274;and A. D. Ward, attorney for the Union.Jones testified that at the meeting he told the unionrepresentatives that the only solution to the Phoenix4Supraat 1136.5Supraat 1136.6 Supraat 1136. 238DECISIONSOF NATIONALLABOR RELATIONS BOARDdistribution problem was to change from employee-drivers, to independent ,contractors. He added that itwould be acceptable to the Company if the,-independ-ent contractors were Teamsters members and that theCompany would be willing ato give the Union anassignment for their premiums on pensions and healthand, welfare benefits. The Union's response, accord-ing to Jones, was_thatit strongly opposed changing todistribution by; independent contractors and -alsoopposed Teamsters, membership for, the jobbers.Jones aso testified that the Union made no proposalsbut, did, suggest.that a retail- committee from theCarnation drivers be formed and that a brainstormingsession, be held to explore with the drivers whetherthey had an ideas on how to improve the situation inPhoenix. The parties-agreed -to have this meeting onMarch 10 in Phoenix. Jones testified that Sebastian,Case, and a group of drivers were to attend the March10 meeting.7Jones testified that on March 10, James Bryant,general manager; Charles Graham, assistant generalmanager; and he showed up at the Teamsters JointCouncil office in.Phoenix. Case met them and eitherBryant or Jones asked Case if Sebastian had arrived.Case responded that Sebastian was not coming andthat- Sebastian,had told him that there was nothingfurther to talk - about.. No employee committee waspresent. At the meeting Jones restated the Company'swillingness to have the distributors remain in, theTeamsters Union, and also the fact that the Companywould be,,more than happy to keep them under theTeamsters pension and health and welfare plans. Casereplied thatthe jobber-route was not the answer andthe Union would certainly oppose it. Bryant corrobo-rated ,Jones' testimony that upon- arriving at theMarch i0 .meeting "the gist of what [Case] said wasthat everything had been discussed between Mr.Sebastian and Mr. Jones and there was no sense inrehashing the subject that had been covered."However, Bryant testified, contrary to Jones, thatthey did not-,discuss the matter of owner-operators atthat time.Union Representative Case testified that, the subjectof distributing Respondent's product by independentcontractors,was not discussed at the February 19meeting. Case also testified that the March 10 meetingwas, set up- to resolve problems' caused by theCompany's recent switch to -a-5-day,work schedulerUnion Attorney Ward, who was present at the February 19 meeting,brought out on cross-examination of Jones the fact that at this meeting theparties also discussed the transaction thatwas then being worked outwhere Kruft Dairy was going out of business and selling its vehicles to itsformer`employees and that Carnation was agreeing, to sell milk under aKroft label from the Carnation plant to former.Kruft employees who weredriving their own vehicles.8GeneralCounsel contends that Sebastian's agency was neverestablishedfor the purpose of negotiating for the Union. The record showsthat Sebastian is the director of the Dairy Employees Council of theand not for the purpose of discussing the possibility ofgoing owner-operator. In fact, Case testified that itwas sometime in August that' he became aware thatRespondent was contemplating owner-operator oper-ations.Shortly after this meeting, the first decision wasmade to sell the routes. This decision was made priorto the commencement of -negotiations for a newcollective-bargaining agreement executed on May 25,1966.During the course of these negotiations therewas no discussion in regard to Respondent's decisionto sell its routes. The Union attempted to obtain,without success, a no-subcontracting clause.Subsequent to the execution. of the collective-bargaining agreement, Jones and Mathews met in LosAngeles, in early June 1966, with George Sebastian,director, of the , Dairy Employee Council of theWestern, Conference of Teamsters.8 Jones testifiedthat Sebastian requested they come down to his hotelso that, they could talk about, the Phoenix situation.According to Jones, they discussed the Phoenixdistribution question. Jones testified thatMathewsreiterated the plight, of the distribution system andstated the Company's willingness to keep the distribu-tors in the Teamsters Union and give an assignmentfor pension-and, health and welfare, funds. Sebastiansubmitted,as,an,alternative to distribution, byindependent contractors, a copy of the Teamsterscontract with Foremost Dairies. According to Jones,Mathews told Sebastian that -this was not a satisfacto-ry solution because it was still an employee-employerrelationship.When there were no further proposalsfrom Sebastian,Mathews said that. there was noalternative for Carnation but to go jobber. Sebastiansaid that if the Company did switch the Union wouldfile unfair labor practice charges.Sebastian did, not testify at this-proceeding. Casetestified that Sebastian advised him that he had metwith Jones concerning the Kruft Dairy, matter, butmade ^ no report in connection with, the Carnationindependent contractor situation.InAugust .1966, Respondent General ManagerBryant phoned Case and told him that employeeFrederick was contemplating buying his route. Casetestified that he told Bryant that he "wouldresistitwith everything possible that the union could musterin order to prevent this so-called owner-operatorfromcoming about." Bryant's version of this conversationWesternConferenceof Teamsters.He acts as coordinatorfor all the dairylocals in the Western Conference of Teamsters.Respondent has dealt withSebastian concerning problems withinthe dairyindustry ' and particularlywithin theirown Company.In fact,Respondent contacted Sebastian inarrangingthe February19 meeting.Therefore we find that Sebastian hadsufficient apparent authority to bind the Union.OperatingEngineers LocalUnion No. 3, AFL-CIO (CaliforniaAssociationof Employers),923 NLRB922; Sheet Metal WorkersUnion,Local No. 165, AFL-CIO (Inland SteelProducts Co.),120 NLRB 1678. CARNATION COMPANYshows,that he called Case and told him that employeeFrederick had come in and was interested in becom-ing an owner-operator.Bryant told Case he wanted to,talk to Frederickmore about it and give considerationto selling the wholesale route:According to Bryant,Case said that there was nothing specific he could doabout it, but he would fight the change all the way.Subsequently,Respondent made similar phone callsto the Union priov to discussingthe matterwith otherdrivers.The Unioncontinued to respond that it wouldresist the change to owner-operator.Without the benefit of a further hearing,which thepartiesoppose, .we are unable to reconcile theconflicting testimony concerning the substance of thediscussionsat the February 19 and March 10meetings.9There is no credibility problem,however,with regard to the meeting held in early June at therequest of Sebastian:Indeed,the fact that the Unionrequested this meeting tends to support Respondent'sposition that there had been prior discussion concern-ing the.distribution.operation.In any event, ,it is clearfrom, the evidence set forth above that the Junemeeting concluded-with both sides adhering to fixed239and firm positions. That the Union was adamant in itsrejection of Respondent's proposal is further demon-strated by Case's statementthat-he would resist anyattempt by Respondent to change the, driver-salesmanrelationship.No request was made by the Union forfurther bargaining. In short, the Union had decided torespond to. Respondent's proposal with-'"litigationrather than utilizing the bargaining process.Under thesecircumstances,we- conclude that theUnion's fixed position, evidenced at the Junemeeting,and Case's own statements subsequent thereto showthat the parties had reachedan impasse.Accordingly,the Respondent was free to initiate changes in itsdistribution system.We shall therefore dismiss thecomplaint in its entirety.ORDERPursuant to Section10(c) of the National LaborRelationsAct, as amended, the- National LaborRelationsBoard herebyordersthat the complaintherein be, and it herebyis, dismissed in its entirety.9 TrialExaminer Spencer, who had the benefit of observing thedemeanorwitnesses,has since retiredfrom the Agency.